JUSTICE GREIMAN, dissenting: Although I believed that the case was a close one at the time I concurred with the majority’s opinion, upon consideration of the meaningful petition for rehearing, I have determined that this court should have affirmed the trial court. This appeal comes to us following a bench trial where the trial court entered a detailed order including its findings of fact and conclusions of law. It is well established that a trial court’s findings in a bench trial will not be disturbed unless they are against the manifest weight of the evidence which requires the opposite conclusion to be clearly evident. Holland v. State Farm Mutual Automobile Insurance Co. (1991), 216 Ill. App. 3d 463, 468, 576 N.E.2d 981; Trident Industrial Products Corp. v. American National Bank & Trust Co., N.A. (1986), 149 Ill. App. 3d 857, 865, 501 N.E.2d 273. The trial court concluded that defendant satisfied the requirements of section 143a — 2 (Ill. Rev. Stat. 1985, ch. 73, par. 755a — 2) and the four-part test enunciated in Cloninger v. National General Insurance Co. (1985), 109 Ill. 2d 419, 425-26, 488 N.E.2d 548, and Tucker v. Country Mutual Insurance Co. (1984), 125 Ill. App. 3d 329, 465 N.E.2d 956. The first prong of the test only applies where the offer is made in other than face-to-face negotiations. In the present case, the negotiations at issue took place in the context of a face-to-face meeting between Caratini and Marvin Schoen and as such are sufficient to forego the element addressing the commercially reasonable nature of the notification process. (Holland, 216 Ill. App. 3d at 467 (“the first criterion has been met by the meeting between plaintiff and defendant’s agent); Houser v. State Farm Insurance Co. (1989), 193 Ill. App. 3d 125, 549 N.E.2d 17 (where an offer of insurance was made by mail, the court considered whether the notification process was commercially reasonable).) Accordingly, I disagree with the majority’s statement that “[b]y no stretch of the imagination can it be said that the notification process was commercially reasonable.” 248 Ill. App. 3d at 73. The evidence in the record also supports the trial court’s conclusion that the three remaining elements of the Tucker test were satisfied. As acknowledged by the majority, Schoen ascertained the exact premium for increased uninsured motorist coverage in a telephone conversation with Steve Kelley and then quoted a figure of $50 per vehicle for the uninsured motorist coverage to Caratini. An offer for optional coverage need not include a listing of all available coverages and their respective costs. (Krska v. Allstate Insurance Co. (1987), 162 Ill. App. 3d 549, 554-55, 515 N.E.2d 1304.) In response to this information, Caratini rejected the increased coverage and stated “I cannot afford it — the premium’s too high already.” Schoen also explained to Caratini the differences between uninsured motorist coverage, underinsured motorist coverage, and worker’s compensation coverage as to damages recoverable. Schoen further advised Caratini that the basic uninsured motorist coverage of $15,000 per person and $30,000 per occurrence would cost $4 per vehicle. Schoen erroneously told Caratini that the basic coverage could be waived by writing a letter to that effect, but Caratini dismissed this idea by saying that it was not worth the trouble of writing a letter. The erroneous information regarding the waiver of the minimum coverage conveyed by Schoen impacts little, if at all, on the fact that Schoen explained and offered the optional coverages to Caratini. In a bench trial, the trial court determines the weight and credibility of the witnesses’ testimony and resolves inconsistencies and conflicts. (Holland, 216 Ill. App. 3d at 467-68.) A reviewing court will affirm if there is evidence in the record to support the trial court’s judgment because it is not sufficient to show that the record will support a contrary decision. Trident Industrial Products, 149 Ill. App. 3d at 865. Accordingly, I would affirm the trial court’s judgment.